Harvey, J.
(concurring specially): I concurred in the judgment (151 Kan. 156, 97 P. 2d 1113) affirming the judgment of the trial court, and concur in denying the motion for rehearing. I simply wish to add: Since appellant, after she and Ward B. Titus had separated, assumed the status of marriage to another, whether that status amounted to a legal marriage under the laws of the state in which they lived we need not stop to inquire, and since Ward B. Titus contracted and entered into a marriage with defendant in full conformity with the laws of the state where he then was, there is a strong presumption that plaintiff and Ward B. Titus were divorced. There was an affirmative burden on plaintiff to show that no divorce had been procured by either of them. She did not in this case meet that burden of proof.